    Case 3:20-cv-01235-RJD Document 30 Filed 05/04/21 Page 1 of 4 Page ID #855




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

RURAL KING DISTRIBUTION AND                             )
MANAGEMENT, INC. and SWANSEA                            )
RURAL KING, INC.,                                       )
                                                        )
         Plaintiffs,                                    )               Case No. 20-cv-1235-RJD
                                                        )
         v.                                             )
                                                        )
TRAVELERS PROPERTY CASUALTY,                            )
INSURANCE COMPANY and CHARTER                           )
OAK FIRE INSURANCE COMPANY,                             )

         Defendants.

                                                     ORDER

DALY, Magistrate Judge:

         This matter comes before the Court on Defendants’ Motion to Dismiss (Docs. 19 and 20).

The motion is unopposed and is GRANTED.

         Defendants also filed a Motion for Protective Order to Stay Discovery (Doc. 21), a Motion

for Leave to File Supplemental Brief in Support of Motion to Stay Discovery (Doc. 27), and a

Motion Requesting Decisions on Defendants’ Pending Motions (Doc. 28). In light of the ruling

on Defendants’ Motion to Dismiss, these motions are DENIED AS MOOT.

                                                  Background

         Plaintiffs filed a two-count complaint, alleging that they were named as defendants in a

personal injury case filed in the Circuit Court of St. Clair County, Illinois involving a defective

dog collar that allegedly resulted in a dog attack in September 2019. 1 Plaintiffs allege that



1
  Plaintiffs filed also filed the instant case in the Circuit Court of St. Clair County, but Defendants removed it to
federal court on diversity jurisdiction grounds.
                                                   Page 1 of 4
    Case 3:20-cv-01235-RJD Document 30 Filed 05/04/21 Page 2 of 4 Page ID #856




Defendants issued an insurance policy to Scott Pet Products, Inc. that was effective at the time of

the alleged dog attack. Plaintiffs attached a copy of the insurance policy to their Complaint.

Plaintiffs allege that “Defendants also issued a Certificate of Insurance for such policy showing

‘Mid-States Distributing, LLC and its members as Certificate Holders…the Certificate states that

Certificate Holder is an additional insured.’”2 Plaintiffs further allege they are members of Mid-

States Distributing, LLC and Defendants therefore owe them duties to defend and indemnify in

the personal injury suit.

        Defendants denied Plaintiffs coverage, and Plaintiffs’ Complaint in this matter alleges a

breach of contract claim (Count I) and a claim for attorneys’ fees brought pursuant to 215 ILCS

5/155 (Count II).       Defendants now move to dismiss, contending that Plaintiffs’ Complaint

contains no contractual agreement for which Defendants are obligated to defend and indemnify

Plaintiffs in the personal injury suit. Defendants further argue that because there is no contractual

agreement between Defendants and Plaintiffs, Plaintiffs are not entitled to attorneys fees under

215 ILCS 5/155.

                                                  Discussion

        Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal if a complaint

fails to state a claim upon which relief can be granted. In considering a motion to dismiss, the

Court accepts as true all well-pleaded allegations in the complaint and draws all possible inferences

in favor of the plaintiff. See Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th

Cir. 2007) (quotations omitted). A plaintiff need not set out all relevant facts or recite the law in


2
  According to the allegations in the Complaint, the Certificate of Insurance was attached to the Complaint when it
was filed in state court. However, Defendants explain that there was no Certificate of Insurance attached to the
Complaint that was served upon them. Defendants received a copy of the Certificate of Insurance from Plaintiff’s
counsel and attached it to their Motion to Dismiss (Doc. 28-2).
                                                  Page 2 of 4
 Case 3:20-cv-01235-RJD Document 30 Filed 05/04/21 Page 3 of 4 Page ID #857




his or her complaint; however, the plaintiff must provide a short and plain statement that shows

that he or she is entitled to relief. See FED. R. CIV. P. 8(a)(2). Thus, a complaint will not be

dismissed if it “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)).

          In their Motion to Dismiss, Defendants point to a provision in the Certificate of Insurance

that states “[t]his Certificate is issued as a matter of information only and confers no rights upon

the certificate holder...this certificate of insurance does not constitute a contract between the

issuing insurer(s), authorized representative or producer, and the certificate holder.” (Doc. 28-2).

Apart from the Certificate of Insurance, Plaintiffs point to no other documentation evidencing their

right to coverage by Defendants. Therefore, Defendants contend, Plaintiffs have not alleged facts

to establish they are entitled to coverage and their claims should be dismissed.

          Plaintiffs never filed a Response to Defendants’ Motion to Dismiss. Pursuant to Local

Rule 7.1(g), Plaintiff’s failure to respond to Defendant’s Motion to Dismiss may be considered an

admission to the merits of the motion. Moreover, Defendants’ arguments in support of the Motion

to Dismiss are well-taken. Plaintiffs cannot rely on a Certificate of Insurance that “expressly

confers no rights upon the certificate holder” to establish they are additional insureds under

Defendants’ policy. Sweis v. Travelers Cas. Ins. Co. of America, 993 F. Supp.2d 881, 882 (N.D.

Ill. 2013) (quoting Westfield Ins. Co. v. FCL Builders, Inc., 407 Ill. App.3d 730, 736-37 (1st Dist.

2011)).

          Apart from the Certificate of Insurance, Plaintiffs’ Complaint contains no basis to support

their allegation that they are insureds under Defendants’ policy. Defendants also point to a

provision of the insurance policy that states an organization qualifies as an additional insured if
                                           Page 3 of 4
 Case 3:20-cv-01235-RJD Document 30 Filed 05/04/21 Page 4 of 4 Page ID #858




Scott Pet, Inc., agreed in writing that the organization would be an additional insured (Doc. 1-1, p.

142). Plaintiffs did not attach any such agreement to their Complaint, nor do they reference such

an agreement in their allegations. Thus, Plaintiffs’ Complaint does not contain sufficient factual

allegations to state a breach of contract claim against Defendants.

       As for Count II, Defendants cannot be liable under 215 ILCS 5/155 if there is a bona fide

dispute regarding coverage. Dominick’s Finer Foods v. Indiana Ins. Co., 2018 IL App (1st)

161864, ¶94. Because Plaintiffs failed to allege any sufficient basis for insurance coverage,

Plaintiffs also failed to allege any sufficient basis for recovery under Section 155. Consequently,

Defendants’ Motion to Dismiss (Doc. 19) is GRANTED.

       More than four months have passed since Defendants’ filed their Motion to Dismiss, and

Plaintiffs never responded nor requested leave to amend their Complaint. Accordingly, this

matter is DISMISSED WITHOUT PREJUDICE. Defendants’ remaining motions (Docs. 21, 27,

and 28) are DENIED AS MOOT. The Clerk of Court is directed to enter judgment accordingly.

IT IS SO ORDERED.

DATED: May 4, 2021


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 4 of 4
